GILMAN, Circuit Judge,
concurring in part and dissenting in part.
I am in full agreement with the bulk of the majority opinion’s analysis, but I disagree with its disposition regarding the claims against Sergeant Berry. The majority dismisses the excessive force claims against Berry on the ground that “Plaintiffs have not submitted proof that [Berry had] a culpable state of mind — that the action or failure to act was to some degree deliberate rather than inadvertent.” (Maj. Op. at 560) (citation, brackets, and internal quotation marks omitted). To the contrary, I believe that a reasonable jury could find that Berry, like his direct superior, Lieutenant Moroney, “knowingly acquiesced in the use of excessive force in the extraction.” Hays v. Jefferson County, 668 F.2d 869, 872 (6th Cir.1982).
As the tactical commander of the SRT, Berry observed many of the extractions first-hand. Although none of the extractions that he personally witnessed involved the use of excessive force, Berry would have seen that the officers conducting the extractions were not wearing identification badges. Such badges are required by Ohio law in part for the purpose of deterring officers from using excessive force. Berry also failed to ensure that the extractions were videotaped, which is another Ohio requirement intended to prevent the use of excessive force. Yet Berry permitted the extractions to occur without these safeguards, despite having witnessed three SRT members make comments such as “this is the guy I want” and “I want to beat his ass” near the cell of a prisoner. Given these facts, I believe that a reasonable jury could conclude that he knowingly acquiesced in the use of excessive force. *560For this reason, I respectfully dissent from Part III.B.2.e. of the majority opinion.